Appeal by the People from an order of the Supreme Court, Kings County (Mangano, Jr., J.), dated October 26, 2005, which granted the defendant’s motion to dismiss the indictment pursuant to CPL 30.30. Justice Crane has been substituted for former Justice Adams (see 22 NYCRR 670.1 [c]).
Ordered that the order is reversed, on the law, the defendant’s motion to dismiss the indictment pursuant to CPL 30.30 is denied as academic, and the indictment is reinstated.
*661In light of our determination in People v Brown (39 AD3d 659 [2007] [decided herewith]), reinstating the defendant’s conviction upon his plea of guilty, the defendant’s motion to dismiss the indictment pursuant to CPL 30.30, based upon delay following the Supreme Court’s vacatur of his judgment of conviction on June 8, 2004, has been rendered academic. Crane, J.P., Rivera, Krausman and Florio, JJ., concur.